NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1633-20

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

RAHEEM D. SIMMONS,

     Defendant-Appellant.
__________________________

                   Submitted January 26, 2022 – Decided February 14, 2022

                   Before Judges Hoffman and Susswein.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Camden County, Indictment No. 12-10-2621.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Phuong V. Dao, Designated Counsel, on the
                   brief).

                   Andrew J. Bruck, Acting Attorney General, attorney for
                   respondent (Amanda G. Schwartz, Deputy Attorney
                   General, of counsel and on the brief).

PER CURIAM
      Defendant Raheem Simmons appeals from an October 20, 2020 Law

Division order denying his pro se petition for post-conviction relief (PCR).

Defendant was barely eighteen years of age at the time he shot two victims over

a monetary dispute, killing them. Defendant contends he should have been

considered a "juvenile," pursuant to Miller v. Alabama, 567 U.S. 460 (2012), as

adopted by our Supreme Court in State v. Zuber, 227 N.J. 422 (2017). On that

basis, defendant asserts that his sentence of thirty years imprisonment, subject

to an eighty-five percent period of parole ineligibility, amounts to the functional

equivalent of life without parole, contrary to Zuber.

      Defendant also asserts that he is entitled to resentencing in light of the

Legislature's recent passage of N.J.S.A. 2C:44-1(b)(14), establishing youth as a

mitigating factor.    Lastly, defendant argues that he received ineffective

assistance of counsel because his counsel did not argue that defendant was

entitled to leniency under Miller and Zuber. We affirm.

                                        I.

      We glean the following facts from the record. On July 26, 2011, Camden

City Fire and Ambulance personnel responded to a report of a car fire; upon

checking the car's interior, they discovered the deceased bodies of Antwan




                                                                             A-1633-20
                                        2
Brown and Trevon Kinard (the victims). Autopsies of the victims revealed they

died from gunshot wounds.

      Approximately one year after the fatal shooting of the victims, defendant

was charged with two counts of first-degree murder for his role in their deaths.

According to the State, defendant, born on July 13, 1993, and his co-defendant,

Phillip Byrd, entered the back seat of the car driven by the victims and shot them

in a dispute over money.

      Less than two months after the fatal shooting of the victims in Camden,

defendant was involved in another shooting, on September 18, 2011, in Atlantic

County. As a result, defendant was charged in Indictment 12-04-0942. On

March 14, 2013, defendant pled guilty to a homicide crime for that shooting.

On July 18, 2013, the court in Atlantic County sentenced defendant to thirty

years in prison with thirty years of parole ineligibility.

      In the matter under review, defendant appeared for trial on March 18,

2014. During the voir dire conference, the State extended a final plea offer,

which defendant accepted, after reviewing the offer with his attorney. The plea

offer provided for the downgrade of the two charges of first-degree murder to

first-degree aggravated manslaughter, and for each count, defendant would

receive a thirty-year sentence, subject to the No Early Release Act (NERA),


                                                                            A-1633-20
                                         3
N.J.S.A. 2C:43-7.2. The sentences would run concurrently to each other and

concurrently to the sentence defendant already received for the Atlantic County

homicide.

      Before accepting defendant's plea, the trial judge engaged in a colloquy

with defendant regarding the plea agreement and elicited a factual basis for the

amended charges.     The judge found defendant's guilty plea knowing and

voluntary and that the factual basis supported the charges.      Therefore, he

accepted defendant's guilty plea to two counts of first-degree aggravated

manslaughter.

      On May 30, 2014, defendant appeared for sentencing. During the hearing,

the judge note that defendant had six juvenile adjudications and one conviction

for murder. The judge found aggravating factors three (risk of re-offense); six

(defendant's prior criminal record); and nine (need to deter). N.J.S.A. 2C:44 -

1a(3), (6), (9).   The judge found no mitigating factors.     Therefore, when

weighing the "aggravating and mitigating factors on a qualitative, as well as a

quantitative basis," the judge found "the aggravating factors outweigh the

mitigating factors, and they do so clearly and convincingly."       In deciding

whether or not to accept the plea agreement, the judge considered the "nature

and degree of the crime, the need for punishment and deterrence, the defendant's


                                                                          A-1633-20
                                       4
prospects for rehabilitation, the presentence report, the defendant 's previous

involvement in the criminal justice system, the recommendations of the

prosecutor and the probation department, the terms of the plea agreement and

the interest of the public." After finding that the "plea agreement appears to be

fair, and in the interest of justice," the judge imposed the sentence set forth in

the plea agreement – a thirty-year prison sentence subject to NERA for each

count of first-degree aggravated manslaughter, the sentences to run concurrently

to each other and concurrently to the sentence defendant previously received for

the Atlantic County homicide. Consistent with the plea agreement, the judge

dismissed all remaining charges.

      Defendant appealed his sentence, with this court hearing oral argument on

the appeal on December 14, 2014.         During argument, defendant's counsel

acknowledged that defendant is serving a thirty-year mandatory minimum term

for the Atlantic County murder, and in this case, he received concurrent thirty-

year sentences, which are also concurrent to the sentence to the Atlantic County

case. This court affirmed defendant's sentence.

      On April 26, 2019, defendant filed a pro se petition for PCR. On October

20, 2020, the same judge who accepted defendant's plea and imposed sentence

heard oral argument on defendant's petition. Regarding defendant's claim that


                                                                            A-1633-20
                                        5
his sentence was improper because it did not follow Miller and Zuber, the judge

noted that because defendant was born on July 13, 1993, he would have been

eighteen on the date of the shooting, and thus "defendant was not a juvenile at

the time of the offense giving rise to his conviction, nor at the time he was

sentenced. . . . Accordingly, the constitutional rules announced in Miller and

Zuber do not apply to this defendant as he was not a juvenile at the time of the

offense." The judge additionally noted that even if Miller and Zuber applied to

defendant, his sentence "is not the functional equivalent of a life sentence

without the possibility of parole" because "at the end of the maximum term of

his sentence, the defendant will be [forty-eight] years of age." As a result, the

judge determined that an "evidentiary hearing is not warranted" and denied PCR.

             This appeal followed, with defendant raising the following

arguments:

             POINT I

             DEFENDANT'S CLAIMS FOR PCR CLAIMS ARE
             NOT PROCEDURALLY TIME-BARRED

             POINT II

             DEFENDANT WAS BARELY EIGHTEEN YEARS
             OLD, AND THEREFORE, HIS SENTENCE OF
             THIRTY YEARS IS FACTUALLY EQUIVALENT
             TO LIFE WITHOUT PAROLE.


                                                                           A-1633-20
                                       6
              POINT III

              THE CASE SHOULD BE REMANDED FOR
              RESENTENCING BASED ON THE PASSAGE OF
              N.J.S.A. 2C:44-1(b)(14) AS A NEW MITIGATING
              SENTENCING FACTOR.


              POINT IV

              DEFENDANT HAS MADE A PRIMA FACIE
              SHOWING OF INEFFECTIVE ASSISTANCE OF
              COUNSEL, AND THUS, THE PCR COURT ERRED
              IN NOT GRANTING AN EVIDENTIARY HEARING.

                                       II.

      We begin our analysis by acknowledging the legal principles governing

this appeal. Post-conviction relief serves the same function as a federal writ of

habeas corpus. State v. Preciose, 129 N.J. 451, 459 (1992). When petitioning

for PCR, a defendant must establish by a preponderance of the credible evidence

that he or she is entitled to the requested relief. Ibid. (citations omitted). The

defendant must allege and articulate specific facts that "provide the court with

an adequate basis on which to rest its decision." State v. Mitchell, 126 N.J. 565,

579 (1992).

      Whether Defendant was a Minor at the Time of His Offense

      We first address defendant's contention that he was entitled to the

constitutional protections afforded to defendants who are minors at the time of

                                                                            A-1633-20
                                        7
their offense, pursuant to Miller and Zuber. The United States Supreme Court

has declared that certain juvenile sentencing schemes are unconstitutional based

on the Eighth Amendment's ban on cruel and unusual punishment. See Roper

v. Simmons, 543 U.S. 551, 568-70 (2005) (holding that it is unconstitutional to

impose capital punishment for crimes committed while under the age of 18);

Graham v. Florida, 560 U.S. 48, 82 (2010) (holding that juvenile offenders

cannot be sentenced to life imprisonment without parole for non-homicide

offenses); and Miller, 567 U.S. at 489 (holding that mandatory sentences of life

without the possibility of parole are unconstitutional for juvenile offenders).

      In 2017, our Supreme Court reviewed the sentencing of minors in New

Jersey in Zuber. The Court considered whether the principles underlying Miller

should apply to sentences that are the "practical equivalent of life without

parole." 227 N.J. at 428.

      In considering the constitutional issue, the Court framed the question as

follows: "Will a juvenile be imprisoned for life, or will he have a chance at

release?" Id. at 446. The Court acknowledged the "foundational principle"

recognized in Graham and Roper: "that imposition of a State's most severe

penalties on juvenile offenders cannot proceed as though they were not

children." Id. at 445 (quoting Miller, 567 U.S. at 474) (emphasis added). As a


                                                                            A-1633-20
                                        8
result, the Court in Zuber instructed that "the focus at a juvenile's sentencing

hearing belongs on the real-time consequences of the aggregate sentence," so

"judges must evaluate the Miller factors when they sentence a juvenile to a

lengthy period of parole ineligibility for a single offense" and "when they

consider a lengthy period of parole ineligibility in a case that involves multiple

offenses." Zuber, 227 N.J. at 447 (emphasis added). The Court thus ruled that

sentencing judges should evaluate the Miller factors at that time "to take into

account how children are different, and how those differences counsel against

irrevocably sentencing them to a lifetime in prison." Id. at 451 (quoting Miller,

567 U.S. at 480).

      We are aware of our Supreme Court's recent decision in State v.

Comer/State v. Zarate, __ N.J. __ (2022), in which the Court revisited "the

constitutional limits that apply to sentences for juvenile offenders." Slip op. at

4. The Court began its analysis by recognizing:

                  The law recognizes what we all know from life
            experience — that children are different from adults.
            Children lack maturity, can be impetuous, are more
            susceptible to pressure from others, and often fail to
            appreciate the long-term consequences of their actions.
            Miller, [567 U.S. at 477]. They are also more capable
            of change than adults. Graham [560 U.S. at 68]. Yet
            we know as well that some juveniles — who commit
            very serious crimes and show no signs of maturity or


                                                                            A-1633-20
                                        9
            rehabilitation over time -- should serve lengthy periods
            of incarceration.

                  The issue before the Court is how to meld those
            truths in a way that conforms to the Constitution and
            contemporary standards of decency. In other words,
            how to impose lengthy sentences on juveniles that are
            not only just but that also account for a simple reality:
            we cannot predict, at a juvenile's young age, whether a
            person can be rehabilitated and when an individual
            might be fit to reenter society.

            [Ibid.]

      James Comer committed felony murder while a juvenile, and was

sentenced to the mandatory minimum sentence for felony murder under N.J.S.A.

2C:11-3(b)(1), a thirty-year term without the possibility of parole. Id. at 5, 10.

James Zarate committed purposeful murder when he was fourteen years old, and

was sentenced to life, subject to the eighty-five percent period of parole

ineligibility imposed by the No Early Release Act (NERA), N.J.S.A. 2C:43-7.2.

Id. at 5, 16. He also received consecutive four- and nine-year terms for two

other offenses. Id. at 16. Zarate will first be eligible for parole after serving

more than forty years. Id. at 5. Zarate was later resentenced to life in prison

with no consecutive terms.      Id. at 18.   On a second remand, Zarate was

resentenced to a fifty-year NERA term. Id. at 21. "Zarate will be 56 years old

when he is first eligible for parole." Ibid. The Court modified and affirmed his


                                                                            A-1633-20
                                       10
sentence, but "declined to foreclose the possibility that Zarate might one day be

able to return to court to show 'that he has sufficiently reformed himself to a

degree that' his sentence is 'no longer . . . constitutional under the Eighth

Amendment.'" Id. at 21-22 (alteration in original).

      Comer and Zarate "argued that their sentences violated federal and state

constitutional provisions that bar cruel and unusual punishment. See U.S. Const.

amend. VIII; N.J. Const. art. I, ¶ 12." Id. at 5. They contended that the

mandatory sentence of thirty or more years without parole required by N.J.S.A.

2C:11-3(b)(1), is unconstitutional when applied to juveniles. Ibid.

      The Court explained that to determine whether a sentence is cruel and

unusual, an independent analysis under Article I, Paragraph 12 of the New

Jersey Constitution is appropriate. Id. at 25 (citing State v. Ramseur, 106 N.J.

123, 182 (1987)).

            The test under [the federal and state] Constitutions is
            "generally the same": "First, does the punishment for
            the crime conform with contemporary standards of
            decency?        Second, is the punishment grossly
            disproportionate to the offense? Third, does the
            punishment go beyond what is necessary to accomplish
            any legitimate penological objective?" Zuber, 227 N.J.
            at 438 (quoting Ramseur, 106 N.J. at 169). If the
            punishment fails under any one of the three inquiries,
            "it is invalid." State v. Gerald, 113 N.J. 40, 78 (1988).

            [Ibid.]

                                                                           A-1633-20
                                      11
"Although the test is similar under federal and state law, our State Constitution

can confer greater protection than the Eighth Amendment affords." Id. at 26.

      Defendant was eighteen years, thirteen days old at the time of the

homicides at issue in this appeal. It is beyond dispute that he was not a juvenile.

Nevertheless, he contends the thirty-year NERA sentence is cruel and unusual,

asking us to extrapolate the principles established in Miller and Zuber that were

recently applied and expanded by a bare majority of our Supreme Court in

Comer and Zarate. Those cases deal with persons who were juveniles when they

committed the offenses for which they were convicted. We are not inclined to

extend the rationale of those cases to a person who was an adult at the time of

the crime, even if he had only recently crossed the critical eighteen-year-old

threshold. Defendant cites no published authority for the proposition that the

principles announced in Miller, Zuber, Comer, and Zarate should be

extrapolated to apply to persons who were adults at the time of the offense.

      Defendant's Entitlement to Resentencing in light of N.J.S.A. 2C:44-

1(b)(14)

      On October 19, 2020, the Legislature amended N.J.S.A. 2C:44-1, which

allows a sentencing judge to consider a defendant's youth as a statutory

mitigating factor. Specifically, N.J.S.A. 2C:44-1(b)(14) now provides that a

                                                                             A-1633-20
                                       12
judge "may properly consider" the following mitigating circumstance: "The

defendant was under 26 years of age at the time of the commission of the

offense."

      The question of whether a newly enacted statute applies retroactively "is

a purely legal question of statutory interpretation." State v. J.V., 242 N.J. 432,

442 (2020). "[T]he overriding goal of all statutory interpretation is to determine

as best we can the intent of the Legislature, and to give effect to that intent."

Ibid. (quoting State v. S.B., 230 N.J. 62, 67 (2017)).        "To determine the

Legislature's intent, we look to the statute's language and give those terms their

plain and ordinary meaning, because 'the best indicator of that intent is the plain

language chosen by the Legislature.'" Id. at 442- 43 (quoting Johnson v. Roselle

EZ Quick LLC, 226 N.J. 370, 386 (2016)). "If, based on a plain and ordinary

reading of the statute, the statutory terms are clear and unambiguous," the law

is applied "as written." Id. at 443 (quoting Murray v. Plainfield Rescue Squad,

210 N.J. 581, 592 (2012)). "Generally, new criminal statutes are presumed to

have solely prospective application." Ibid. To overcome the presumption of

prospective application, the Legislature must have used words that have

demonstrated its clear intention to have retrospective application "so clear,

strong, and imperative" that no other meaning can be attributed to them. Ibid.


                                                                             A-1633-20
                                       13
(citing Weinstein v. Invs. Sav. & Loan Ass'n, 154 N.J. Super. 164, 167 (App.

Div. 1977)).

      Defendant asserts that he is entitled to resentencing following the passage

of N.J.S.A. 2C:44- 7 1(b)(14) to consider defendant's relevant youth as a

mitigating factor. In State v. Bellamy, 468 N.J. Super. 29 (App. Div. 2021), we

recently held that mitigating factor fourteen does not apply retroactively to

criminal convictions that were not on direct appeal when the statute was enacted

in 2020.

      We are likewise mindful that the Court has granted certification in State

v. Rahee Lane, A-17-21, __ N.J. __ (2021) (certification granted Oct. 18, 2021),

in which the pure legal question before the Court is whether , and if so, to what

extent, N.J.S.A. 2C:44-1(b)(14) applies retroactively. Unless and until such

time that the Court holds to the contrary in Lane,1 we discern no basis to depart

from our holding in Bellamy. The new statutory mitigating factor does not apply

to defendant, who

was sentenced almost eight years ago, in 2014.




1
  "Pipeline" retroactivity extends only to direct appears, not collateral PCR
appeals. Therefore, defendant could benefit from retroactive application of the
new youth mitigating factor only if it is given "full" retroactive application.
                                                                           A-1633-20
                                      14
      Ineffective Assistance of Counsel

      Both the Sixth Amendment of the United States Constitution and Article

1, paragraph 10 of the State Constitution guarantee the right to effective

assistance of counsel at all stages of criminal proceedings. Strickland, 466 U.S.

at 686 (citing McMann v. Richardson, 397 U.S. 759, 771 n.14 (1970)); State v.

Fritz, 105 N.J. 42, 58 (1987). To establish a violation of the right to the effective

assistance of counsel, a defendant must meet the two-part test articulated in

Strickland. Fritz, 105 N.J. at 58. "First, the defendant must show that counsel's

performance was deficient. . . . Second, the defendant must show that the

deficient performance prejudiced the defense." Strickland, 466 U.S. at 687.

      To meet the first prong of the Strickland test, a defendant must show "that

counsel made errors so serious that counsel was not functioning as the 'counsel'

guaranteed by the Sixth Amendment." Ibid. Reviewing courts indulge in a

“strong presumption that counsel's conduct falls within the wide range of

reasonable professional assistance." Id. at 689. A defendant, in other words,

“must overcome the presumption that, under the circumstances, the challenged

action 'might be considered sound trial strategy.'" Ibid. (citation omitted).

      Furthermore, in determining whether defense counsel's representation was

deficient, "'[j]udicial scrutiny...must be highly deferential,' and must avoid


                                                                               A-1633-20
                                        15
viewing the performance under the 'distorting effects of hindsight.'" State v.

Norman, 151 N.J. 5, 37 (1997) (quoting Strickland, 466 U.S. at 689). Moreover,

"[t]he quality of counsel's performance cannot be fairly assessed by focusing on

a handful of issues while ignoring the totality of counsel's performance in the

context of the State's evidence of [a] defendant's guilt." State v. Castagna, 187

N.J. 293, 314 (2006) (citing State v. Marshall, 123 N.J. 1, 165 (1991)).

      The second prong of the Strickland test requires the defendant to show

"that counsel's errors were so serious as to deprive the defendant of a fair trial,

a trial whose result is reliable." Id. at 687. In determining whether defense

counsel's alleged deficient performance prejudiced the defense, "[i]t is not

enough for the defendant to show that the errors had some conceivable effect on

the outcome of the proceeding." Id. at 693. Rather, defendant bears the burden

of showing that "there is a reasonable probability that, but for counsel's

unprofessional errors, the result of the proceeding would have been different. "

Id. at 694.

      "In order to establish a prima facie claim, a petitioner must do more than

make bald assertions that [he or she] was denied the effective assistance of

counsel." State v. Cummings, 321 N.J. Super. 154, 170 (App. Div. 1999). The

petitioner must allege specific facts sufficient to support a prima facie claim.


                                                                             A-1633-20
                                       16
Ibid.    Furthermore, the petitioner must present these facts in the form of

admissible evidence. In other words, the relevant facts must be shown through

"affidavits or certifications based upon the personal knowledge of the affiant or

the person making the certification." Ibid.; see also R. 3:22-10(c) ("Any factual

assertion that provides the predicate for a claim of relief must be made by an

affidavit or certification ... and based upon personal knowledge of the declarant

before the court may grant an evidentiary hearing.").

        As a general proposition, we defer to a PCR court's factual findings "when

supported by adequate, substantial and credible evidence." State v. Harris, 181

N.J. 391, 415 (2004) (quoting Toll Bros, Inc. v. Twp. of W. Windsor, 173 N.J.

502, 549 (2002)). However, when the trial court does not hold an evidentiary

hearing, we "may exercise de novo review over the factual inferences drawn

from the documentary record." Id. at 421 (citing Zettlemoyer v. Fulcomer, 923

F.2d 284, 291 n.5 (3d Cir. 1991)). Similarly, we review de novo the PCR court's

legal conclusions. State v. Nash, 212 N.J. 518, 540–41 (2013) (citing Harris,

181 N.J. at 415-16).

        Defendant's principal contention is that his trial counsel was

constitutionally ineffective because trial counsel did not argue that defendant

deserved leniency under Miller and Zuber. Furthermore, defendant argues that


                                                                            A-1633-20
                                        17
his trial counsel should have argued that his thirty-year prison sentence amounts

to the functional equivalent of life without parole. These arguments lack merit.

      Defendant was thirteen days beyond his eighteenth birthday at the time he

committed the offenses in this case. It is beyond dispute that he was no longer

a minor.   Under the first Strickland prong, defendant must prove that his

counsel's performance fell below an objective standard of reasonableness.

Strickland, 46 U.S. at 687-88.        Defendant's attorney's performance was

objectively reasonable because, on their face, the constitutional protections

outlined in Miller and Zuber do not apply to defendant. Because trial counsel's

performance did not fall below a standard of objective reasonableness,

defendant cannot establish that his trial counsel's representation resulted in any

prejudice to defendant to satisfy the second Strickland prong.

      Defendant's argument that he was entitled to an evidentiary hearing also

lacks merit. Defendant did not establish a prima facie case for PCR. There were

no genuine issues of material fact that the court could not resolve with reference

to the existing record. An evidentiary hearing was not required to resolve any

disputes. R. 3:22-10(b).




                                                                            A-1633-20
                                       18
      To the extent we have not directly addressed the balance of defendant's

arguments, we find them to lack sufficient merit to warrant discussion in a

written opinion. R. 2:11-3(e)(2).

      Affirmed.




                                                                       A-1633-20
                                    19